DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
The following is a Notice of Allowance responsive to Applicant’s communication of 7/13/22.  In response to Examiner’s Non-Final Rejection of 3/23/22, Applicant, on 7/13/22, amended claims. Claims 1-20 are pending in this application; claims 1-6, 8, 11-18, and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments are acknowledged.

Reasons for Subject Matter Eligibility
Claim 1 is eligible under 35 USC 101 when viewing the claim as a whole as it requires 1) a first processing device to collect vehicle usage information from each industrial vehicle in a fleet communicated by a transceiver; 2) a first processing device customizing a threshold for an associated performance measure and storing a baseline performance customized uniquely to the associated vehicle operator against the associated performance measure; 3) a remote server computer to update a current state of each operator-specific performance profile; 4) wirelessly transmit first information to a select industrial vehicle in the fleet of industrial vehicles; and 5) transmit second information to the first processing device and a graphical user interface based upon the updated current state of the operator-specific performance instance for each vehicle operator; 6) display on the vehicle has a second view that includes a current load height as a real-time gauge that follows the actual height of a load handling feature of the industrial vehicle that is carrying the load along. This is viewed as using the judicial exception in a meaningful way (MPEP 2106.05e) and the claim as a whole is not directed to an abstract idea. 
Dependent claims 2-6, 8, 11-17 are eligible for same reasons as claim 1.
Claim 18 is eligible under 35 USC 101 when viewing the claim as a whole as it requires 1) a server that is configured to compute and update at least one performance metric of an operator of an industrial vehicle; the server in data communication with a graphical user interface display; 2) a display on the industrial vehicle; 3) an information linking device having a processor, the processor programmed to collect automatically, industrial vehicle generated information as the industrial vehicle is operated over time to complete the time; 4) update at least one performance metric of an industrial vehicle that is selected from the fleet of industrial vehicles; and 5) output to the display by the processor a second view that consolidates into a single screen a real-time status of a progress meter that identifies a current state of progress of the industrial vehicle relative to the task; 6) output an attribution of the at least one performance metric that has been generated by the analysis engine to the graphical user interface display 7) a processor collects vehicle generated information as the industrial vehicle is operated over time to complete the task, including speed, direction of travel, load weight, and load height; 8) display on the vehicle has a second view that includes a current load height as a real-time gauge that follows the actual height of a load handling feature of the industrial vehicle that is carrying the load along; and 9) a first widget that displays the current speed of the industrial vehicle along with a vehicle view that provides a visual representation. This is viewed as using the judicial exception in a meaningful way (MPEP 2106.05e) and the claim as a whole is not directed to an abstract idea. 
Claim 20 is eligible as it recites: 1) a display on an industrial vehicle; 2) a camera on the industrial vehicle; 3) a processor collects vehicle generated information as the industrial vehicle is operated over time to complete the task, including speed, direction of travel, load weight, and load height; 4) display on the vehicle has a second view that includes a current load height as a real-time gauge that follows the actual height of a load handling feature of the industrial vehicle that is carrying the load along; and 5) a first widget that displays the current speed of the industrial vehicle along with a vehicle view that provides a visual representation. This is viewed as using the judicial exception in a meaningful way (MPEP 2106.05e) and the claim as a whole is not directed to an abstract idea.
Claim 21 is eligible under 35 USC 101 when viewing the claim as a whole as it requires 1) a first processing device to collect vehicle usage information from each industrial vehicle in a fleet communicated by a transceiver; 2) a remote server computer to update a current state of each operator-specific performance profile; 3) wirelessly transmit first information to a select industrial vehicle in the fleet of industrial vehicles; and 4) transmit second information to the first processing device and a graphical user interface based upon the updated current state of the operator-specific performance instance for each vehicle operator; and 5) a camera view from the camera that displays images from the perspective of a load handling feature of the associated industrial vehicle, so as to allow the operator to view the load handling feature as the load is retrieved or put away from a storage location. This is viewed as using the judicial exception in a meaningful way (MPEP 2106.05e) and the claim as a whole is not directed to an abstract idea. 

Reasons for Overcoming Prior Art
For claim 1, in the art of workforce performance utilizing vehicles, claim 1 overcomes the prior art by reciting:  1) weight each performance measure in the set of performance measures so that performance measures in the set of performance measures contribute differently to an overall operator score; 2) generate a score for the current state of each operator-specific performance profile instance, where the generated score is based upon the weight assigned to each performance measure in the set of performance measures, the evaluated performance measure and the customized threshold; 3) output to the display, a second view that consolidates into a single screen a real-time status of a progress meter that identifies a current state of progress of the operator relative to the task; 4) wherein the second view also consolidates into the single view: a current load height as a real-time gauge that follows the actual height of a load handling feature of the industrial vehicle is carrying the load.
For claim 18, in the art of workforce utilizing vehicles, claim 19 overcomes the prior art by reciting:  1) collect automatically, industrial vehicle generated information as the industrial vehicle is operated over time to complete the task; 2) output to the display, a second view that consolidates into a single screen a real-time status of a progress meter that identifies a current state of progress of the industrial vehicle relative to the task; 3) output an attribution of at least one performance metric that has been generated by the analysis engine to the graphical user interface display; 4) second view outputs: a current load height as a real-time gauge that follows the actual height of a load handling feature of the industrial vehicle that is carrying the load along; and a first widget that displays the current speed of the industrial vehicle along with a vehicle view that provides a visual representation that tracks and displays the actions of at least one of the load handling feature or a traction control of the industrial vehicle.
Claim 20 recites similar limitations as claim 19 and overcomes the prior art for similar reasons.
For claim 21, in the art of workforce utilizing vehicles, claim 10 overcomes the prior art by reciting:  1) weight each performance measure in the set of performance measures so that performance measures in the set of performance measures contribute differently to an overall operator score; 2) generate a score for the current state of each operator-specific performance profile instance, where the generated score is based upon the weight assigned to each performance measure in the set of performance measures, the evaluated performance measure and the customized threshold; 3) output to the display, a second view that consolidates into a single screen a real-time status of a progress meter that identifies a current state of progress of the operator relative to the task; 4) each industrial vehicles further comprises a camera to cause the display to output in the second view: a camera view from the camera, the displays images from the perspective of a load handling feature of the associated industrial vehicle, so as to allow the operator to view the load handling feature as the load is retrieved or put away from a storage location.

Closest prior art:
Wellman 2008/0154712 - discloses fleet management to tie into task related activities, such as by integrating into Warehouse Management Software (WMS) (See par 178); configuring performance characteristics for operators (See par 197) 
McQuade 2007/0239322 – discloses weighting individual metrics differently for the driver’s performance (See par 25)
de Oliveria 2011/0040440 – discloses annotations can provide an insight into problem areas of the fleet of industrial vehicles (See par 76)
Storzum 2009/0063238 – discloses making conclusions about group performance for tasks using resources such as forklifts (See par 17-18, 25-26)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619